Citation Nr: 0947566	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sleep apnea with 
hypersomnolence, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for autonomic 
dysfunction, including as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a disability 
manifested by blurred or burning vision, to include 
retinopathy, including as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for a disability 
manifested by dizziness and incoordination, including as 
secondary to Agent Orange exposure.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to November 
11971

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.   

In August 2009, the appellant testified during a Board 
videoconference hearing.  A transcript of that hearing is of 
record. 


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's sleep apnea with hypersomnolence, 
initially demonstrated years after service, is causally or 
etiologically related to his service in the military, or 
causally related to or aggravated by service-connected 
disability.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran's autonomic dysfunction, initially 
demonstrated years after service, is causally or 
etiologically related to the Veteran's service in the 
military, including any Agent Orange exposure.

3.  There is no competent medical nexus evidence of record 
indicating the Veteran's blurred or burning vision, to 
include retinopathy, initially demonstrated years after 
service, is causally or etiologically related to the 
Veteran's service in the military, including any Agent Orange 
exposure.

4.  There is no competent medical nexus evidence of record 
indicating the Veteran's peripheral neuropathy, initially 
demonstrated years after service, is causally or 
etiologically related to the Veteran's service in the 
military, including any Agent Orange exposure.

5.  There is no competent medical nexus evidence of record 
indicating the Veteran's dizziness and incoordination, 
initially demonstrated years after service, is causally or 
etiologically related to the Veteran's service in the 
military, including any Agent Orange exposure.



CONCLUSIONS OF LAW

1.  Sleep apnea with hypersomnolence was not incurred in, or 
aggravated by, active service and is not proximately due to 
or aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.310 (2009).

2.  Autonomic dysfunction was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2009).

3.  A disability manifested by blurred or burning vision was 
not incurred in, or aggravated by, active service, and may 
not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2009).

4.  Peripheral neuropathy was not incurred in, or aggravated 
by, active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2009).

5.  A disability manifested by dizziness and incoordination 
was not incurred in, or aggravated by, active service, and 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in December 2005 and 
February 2006, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letter explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.   
Although the notice requirements required by Dingess/Hartman 
were provided to the appellant after the initial 
adjudication, the claims were readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and evaluation.  Additionally, 
the claims file contains the Veteran's own statements in 
support of his claims, including a transcript of the 
Veteran's testimony at hearing before the Board.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection, such that a VA medical opinion is not required.  
In this instance, there is no credible evidence of record 
that establishes that the Veteran's claimed disabilities are 
due to an incident in service and the appellant has not 
identified or submitted any objective medical evidence in 
support of these claims.  As such, VA is not required to 
obtain a VA medical opinion in order to adjudicate the 
appellant's claims of entitlement to service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical 
possibilities and unsupported medical opinions carry 
negligible probative weight).  See also 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA only has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability. 71 Fed. Reg. 
52744-47 (Sept. 7, 2006). Although the stated intent of the 
change was merely to implement the requirements of Allen v. 
Brown, 7 Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995. 
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
veteran's claim was filed prior to the effective date of the 
revised regulation.  

Medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Sleep Apnea With Hypersomnolence

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for sleep apnea with 
hypersomnolence, including as due to his service-connected 
PTSD, so this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's service medical records do not show that the 
Veteran complained of or was treated for sleep apnea with 
hypersomnolence during his military service.  The Board 
points out that physical examination of the Veteran's head, 
nose, sinuses, and respiratory system were normal, as was his 
neurological evaluation.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  Likewise, the Board 
points out that the Veteran did not make any complaints 
specifically related to his respiratory or neurological 
system at his military examinations, including at his 
discharge examination; he also denied experiencing difficulty 
sleeping at that time.  This is probatively significant and 
given a lot of weight and credibility because this was at a 
time contemporaneous to the alleged incident in question.  
See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
It stands to reason that, if he indeed had any problems, as 
he is now alleging, then he would have at least mentioned 
this during the military examination.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
While the Veteran testified at his hearing that his sleep 
impairment began in 1972, his VA treatment records indicate 
that the Veteran began treatment for sleep apnea in 2005.  
(See, i.e., November 2005 VA treatment notes, BVA hearing 
transcript at p. 7).  There are references to sleep apnea in 
treatment records of November 2004.  The Board notes that, in 
the absence of demonstration of continuity of symptomatology, 
or a competent nexus opinion, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  See also Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence, which 
weighs against the claim).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his sleep apnea is related to his military 
service, there is no objective medical that relates his sleep 
apnea to his military service.  Moreover, there is no medical 
nexus evidence of record otherwise linking his sleep apnea to 
his service-connected PTSD.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).   To the contrary, the Board points out 
that none of the Veteran's VA or private treating providers 
have associated his sleep apnea to his military service, 
including his service-connected PTSD.  See Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered 
evidence in the context of the record as a whole).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during 
service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

As such, the only evidence suggesting the Veteran's sleep 
apnea with hypersomnolence is related to his military 
service, comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Autonomic Dysfunction, Blurred Vision, Peripheral Neuropathy, 
and Dizziness

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for autonomic 
dysfunction, a disability manifested by blurring or burning 
vision to include retinopathy, peripheral neuropathy, and a 
disability manifested by dizziness and incoordination, 
including as secondary to Agent Orange exposure, so these 
claims must be denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the Veteran 
complained of, or was treated for, autonomic dysfunction, a 
disability manifested by blurring or burning vision, 
peripheral neuropathy, and a disability manifested by 
dizziness and incoordination, as secondary to Agent Orange 
during his military service.  The Board points out that 
physical examination of the Veteran's head, eyes and vision, 
musculoskeletal system, heart and vascular system, endocrine 
system, and extremities was normal, and that the Veteran also 
had a normal neurological evaluation.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Likewise, the Board points out that the Veteran did not make 
any complaints specifically related to his eyes or vision, or 
extremities at his discharge; he also denied experiencing 
dizziness, neuritis and paralysis.  This is probatively 
significant and given a lot of weight and credibility because 
this was at a time contemporaneous to the alleged incident in 
question.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology); see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  In particular, it 
appears that the Veteran was not treated for vision problems 
until 1994; he was not seen for complaints related to 
autonomic dysfunction and dizziness and incoordination until 
2001.  In the absence of demonstration of continuity of 
symptomatology, the initial demonstration of the disability 
at issue, decades after service, is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his disabilities complaints are related to his 
in-service duties and experiences, there is no competent 
clinical evidence that relates his current disabilities to 
his military service.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
points out that there is no objective clinical indication 
that he has a presumptive disease associated with Agent 
Orange exposure; the Veteran's claimed disabilities are not 
presumptive diseases associated with such exposure.  See 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Further, as discussed below, his claimed disabilities have 
not been shown to be etiologically related to his service.  
The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3rd 1039, 1045 (Fed. Cir. 1994).  

Similarly, the probative medical evidence of record does not 
relate his complaints and claimed disabilities to his 
military service.  In particular, the medical evidence of 
record indicates that the Veteran does not have retinopathy 
or peripheral neuropathy.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability.").  
Likewise, the medical evidence of record does not demonstrate 
that there is an association between the Veteran's military 
service, including any Agent Orange exposure, and his 
autonomic dysfunction, disability manifested by blurring or 
burning vision, peripheral neuropathy, and disability 
manifested by dizziness and incoordination.  To the contrary, 
the medical evidence of record attributes the Veteran's 
complaints of autonomic dysfunction, optic neuritis, 
dizziness and incoordination to his nonservice-connected 
multiple sclerosis.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran had autonomic dysfunction, a disability manifested by 
blurring or burning vision, peripheral neuropathy, or a 
disability manifested by dizziness and incoordination during 
his service.  While the Board finds that the Veteran is 
competent to report that he had exposure to Agent Orange 
during his service, and that his claimed disabilities are 
attributable to this exposure, little probative weight can be 
assigned to his statements associating his claimed 
disabilities to such exposure, as the Board deems such 
statements to be less than credible.  In this regard, the 
Board acknowledges that service connection has been denied 
for multiple sclerosis (see, i.e., the August 2003 rating 
decision).  The Board also acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, 
such as evidence of chronic disabilities during service or 
for many years thereafter, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

In short, the only evidence portending that the Veteran's 
claimed disabilities are in any way related to his service in 
the military comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for sleep apnea with 
hypersomnolence, including as due to service-connected PTSD, 
is denied.

Entitlement to service connection for autonomic dysfunction, 
including as due to Agent Orange exposure, is denied.

Entitlement to service connection for a disability manifested 
by blurring or burning vision, to include retinopathy, 
including as due to Agent Orange exposure, is denied.

Entitlement to service connection for peripheral neuropathy, 
including as due to Agent Orange exposure, is denied.

Entitlement to service connection for disability manifested 
by dizziness and incoordination, including as due to Agent 
Orange exposure, is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


